
	
		II
		Calendar No. 724
		111th CONGRESS
		2d Session
		S. 3798
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2010
			Mr. Leahy (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			December 21, 2010
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize appropriations of United States assistance
		  to help eliminate conditions in foreign prisons and other detention facilities
		  that do not meet minimum humane standards of health, sanitation, and safety,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Prison Conditions Improvement
			 Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Millions of
			 incarcerated people in the world suffer inhumane conditions in prisons and
			 other detention facilities that are overcrowded, unsanitary, and unsafe to the
			 point of endangering their lives.
			(2)According to a
			 2009 International Centre for Prison Studies report, there are an estimated
			 9,800,000 people held in penal institutions in the world, with prison
			 populations increasing in 71 percent of the over 200 countries surveyed.
			(3)Rates of
			 malnutrition, disease, and death among prisoners and other detainees far exceed
			 those of the general population, and medical treatment for serious illness or
			 injury is, in many instances, non-existent or grossly inadequate.
			(4)These conditions
			 are compounded by severe overcrowding in prisons and other detention
			 facilities. Excessive pre-trial detention and dysfunctional justice systems
			 frequently result in prisoners and other detainees spending years in such
			 conditions before their cases are adjudicated. In some countries, such
			 facilities are filled to capacity many times over resulting in conditions so
			 cramped that individual prisoners cannot move without all doing so en
			 masse.
			(5)Amnesty
			 International’s 2009 State of the World’s Human Rights Report documented
			 widespread inhumane prison conditions, including overcrowding, inadequate food
			 and water, no access to hygiene products or medical care, juveniles detained
			 with adults, and denial of visits from family.
			(6)Some governments
			 fail to provide even the most rudimentary sanitation in prisons and other
			 detention facilities, putting prisoners and other detainees at even greater
			 risk of easily preventable and often life-threatening diseases. Toilets are few
			 or non-existent and human waste repositories often are located among the
			 general prison population, forcing prisoners to eat, sleep, and live in grossly
			 unsanitary conditions.
			(7)According to a
			 2009 report by the United Nations Economic and Social Council’s Commission on
			 Crime Prevention and Criminal Justice, former prisoners are likely to spread
			 diseases contracted in prison to the local population.
			(8)Some governments
			 fail to permit prisoners and other detainees reasonable exercise of religious
			 worship or contact with family members or other visitors.
			(9)According to the
			 United States Commission on International Religious Freedom’s 2009 Annual
			 Report, religious prisoners have been confined to overcrowded cells, exposed to
			 extreme temperature fluctuations, denied adequate food and medical care, and
			 denied access to clergy and religious literature.
			(10)Inhumane
			 conditions in prisons and other detention facilities often exist in countries
			 where resources for law enforcement are limited and only a small fraction of
			 such resources are made available for the operation and maintenance of prisons
			 and other detention facilities. Inadequate, misplaced, or lost prison records
			 often result in prisoners and detainees being incarcerated indefinitely because
			 of never being tried or otherwise adjudicated, and being held long after their
			 sentences have expired thereby further swelling prison populations. Allocating
			 the relatively modest resources necessary to provide for the basic human needs
			 of prisoners and other detainees and to remediate the inhumane conditions under
			 which such prisoners are held is often a low priority.
			(11)The United States
			 Government currently provides significant amounts of assistance to countries
			 whose governments operate prisons and other detention facilities that, because
			 of their inhumane conditions, seriously jeopardize the lives of prisoners and
			 other detainees held under their authority.
			(12)The Department of
			 State's 2009 Country Reports on Human Rights Practices reported prison
			 conditions as poor, inhumane, or life threatening in more than 100 countries,
			 all of which receive United States assistance.
			(13)The United States
			 Government should use its influence and resources to help ensure that
			 governments that receive United States assistance do not operate prisons and
			 other detention facilities under inhumane conditions. The United States
			 Government also should assist countries that are making significant efforts to
			 eliminate inhumane conditions in prisons and other detention facilities.
			(14)Eliminating
			 inhumane conditions in foreign prisons and other detention facilities will
			 strengthen the rule of law, save lives, and enhance the health and well-being
			 of vulnerable people in poor countries, and it will advance United States
			 interests.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Appropriations and the Committee on Foreign Relations of the Senate; and
				(B)the Committee on
			 Appropriations and the Committee on Foreign Affairs of the House of
			 Representatives.
				(2)Minimum
			 standards for the elimination of inhumane conditions in foreign prisons and
			 other detention facilitiesThe term minimum standards for
			 the elimination of inhumane conditions in prisons and other detention
			 facilities means, with respect to the operation or maintenance of
			 prisons and other detention facilities in a foreign country that is a recipient
			 of United States assistance, the following:
				(A)The number of
			 inmates or detainees held in a facility does not so exceed prison capacity such
			 that per capita floor space is insufficient to allow for humane sleeping
			 conditions and reasonable physical movement.
				(B)Human waste
			 facilities are sanitary and accessible, and human waste is disposed of
			 regularly and in a sanitary manner.
				(C)The lighting,
			 ventilation, temperature, and physical construction of prisons and other
			 detention facilities do not seriously endanger the health and safety of
			 prisoners.
				(D)Prisoners and
			 other detainees have access to adequate food and potable drinking water.
				(E)Prisoners and
			 other detainees have access to essential and emergency medical care.
				(F)To the maximum
			 extent practicable, prisoners and other detainees are allowed religious
			 observance and materials, and contact with clergy, family, and friends, by both
			 correspondence and personal visits.
				(3)United States
			 assistanceThe term United States assistance means
			 any non-humanitarian assistance furnished to carry out the provisions of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.), or the Millennium Challenge Act of 2003
			 (22 U.S.C. 7701 et seq.).
			4.Actions to help
			 eliminate inhumane conditions in foreign prisons and other detention
			 facilities
			(a)Annual report to
			 Congress
				(1)Annual
			 reportNot later than 180 days after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of State shall submit to the
			 appropriate congressional committees a report describing the conditions in
			 prisons and other detention facilities in countries receiving United States
			 assistance. The report shall include a list of those countries, if any,
			 receiving United States assistance, whose governments—
					(A)do not meet
			 minimum standards for the elimination of inhumane conditions in prisons and
			 other detention facilities but are making significant efforts to comply;
			 and
					(B)do not meet such
			 standards and are not making significant efforts to comply.
					(2)Significant
			 effortsIn making determinations under paragraph (1) as to
			 whether the government of a country is making significant efforts to meet
			 minimum standards for the elimination of inhumane conditions in prisons and
			 other detention facilities, the Secretary of State shall consider the extent to
			 which the government of the country is—
					(A)regularly
			 monitoring the conditions of prisons and other detention facilities under its
			 authority, including permitting prisoners and other detainees to submit
			 complaints without censorship, cooperating with international experts on
			 eliminating and monitoring inhumane conditions in prisons and other detention
			 facilities, promptly investigating credible allegations of inhumane conditions,
			 and making information concerning conditions and investigations available to
			 the public and the Secretary of State;
					(B)taking effective
			 steps to eliminate inhumane conditions in prisons and other detention
			 facilities, which may include, among other steps, appointing ombudsmen to serve
			 on behalf of prisoners and other detainees, providing alternatives to
			 incarceration for nonviolent offenders in order to alleviate inhumane
			 overcrowding, addressing the status and circumstances of confinement of
			 juveniles, improving pretrial detention practices, and implementing bail and
			 recordkeeping procedures to reduce pretrial detention periods and to ensure
			 that prisoners do not serve beyond the maximum sentence for the charged
			 offense; and
					(C)increasing the
			 amount of government resources to eliminate inhumane conditions in prisons and
			 other detention facilities.
					(3)Use of country
			 reportsThe report required under paragraph (1) may draw from the
			 discussion of prison conditions contained in the Country Reports on Human
			 Rights Practices required under sections 116(d) and 502B(b) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)), but shall for each
			 country provide a detailed and up to date report covering, whenever possible,
			 each of the issues set forth in section 3(2).
				(4)PublicationThe
			 report required under paragraph (1) shall be made available to the public,
			 including on a publicly available website of the Department of State.
				(b)Assistance for
			 governments making significant efforts To eliminate inhumane conditions in
			 prisons and other detention facilities
				(1)In
			 generalThe Secretary of State and the Administrator of the
			 United States Agency for International Development should furnish assistance
			 for the purpose of helping to eliminate inhumane conditions in prisons and
			 other detention facilities to countries whose governments do not meet minimum
			 standards for the elimination of inhumane conditions in prisons and other
			 detention facilities but are making significant efforts to comply.
				(2)Inapplicability
			 of foreign assistance act prohibitionThe prohibitions under
			 section 660 of the Foreign Assistance Act of 1961 (22 U.S.C. 2420) shall not be
			 applicable to assistance furnished to carry out the provisions of paragraph
			 (1).
				(3)Grant
			 fundsGrants made under this subsection shall be designated and
			 used exclusively to help eliminate inhumane conditions in the country receiving
			 the grant, but may not include the construction of new prisons. Funds made
			 available under this section shall be subject to the regular notification
			 procedures of the Committees on Appropriations of the Senate and the House of
			 Representatives.
				(c)Negotiations
			 with governments not making significant efforts To eliminate inhumane
			 conditions in prisons and other detention facilities
				(1)NegotiationsIn
			 the case of a government receiving United States assistance that is listed in
			 the report submitted under subsection (a)(1)(B) as not making significant
			 efforts to eliminate inhumane conditions in prisons and other detention
			 facilities, the Secretary of State shall, not later than 90 days after the date
			 such report is submitted, enter into negotiations with such government to
			 achieve the purposes of this Act.
				(2)Actions
			 regarding assistance and visas
					(A)AssistanceThe
			 Secretary of State and the Administrator of the United States Agency for
			 International Development may restructure, reprogram, or reduce United States
			 assistance for a government described in paragraph (1) to achieve the purposes
			 of this Act.
					(B)VisasThe
			 Secretary of State may issue or deny visas for travel to the United States by
			 officials of a government described in paragraph (1) to achieve the purposes of
			 this Act.
					(3)ReportNot
			 later than 180 days after the beginning of the negotiations required under
			 paragraph (1), the Secretary shall submit to the appropriate congressional
			 committees a report describing the actions taken or agreed to be taken, if any,
			 during such negotiations by the government of that country that constitute
			 significant efforts to eliminate inhumane conditions in prisons and other
			 detention facilities and the actions taken, or that will be taken, by the
			 United States pursuant to paragraph (2) regarding assistance and visas. If the
			 Secretary determines that United States assistance to such government should
			 not be restructured, reprogrammed, or reduced, or that visas should be issued
			 or denied to officials of such government, the report shall contain a detailed
			 explanation for that decision.
				5.Training for
			 foreign service officersSection 708 of the Foreign Service Act of
			 1980 (22 U.S.C. 4028) is amended by adding at the end the following new
			 subsection:
			
				(d)The Secretary of
				State, with the assistance of other relevant officials, shall establish as part
				of the standard training provided for chiefs of mission, deputy chiefs of
				mission, and other officers of the Service who are or will be involved in the
				assessment of conditions in foreign prisons and other detention facilities or
				the drafting of the annual Country Reports on Human Rights Practices,
				instruction on matters related to conditions in such prisons and other
				detention facilities and the substance of the Foreign Prison Conditions Improvement Act of
				2010.
				.
		6.New position to
			 monitor foreign prison conditionsThe Secretary of State shall establish,
			 within the Bureau of Democracy, Human Rights, and Labor, a new full-time
			 equivalent Deputy Assistant Secretary level position which shall have
			 responsibility for advancing the purposes of this Act.
		7.Authorization of
			 appropriationsThe Secretary
			 of State may use funds available for any fiscal year to carry out the
			 provisions of part I and chapter 4 of part II of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq. and 22 U.S.C. 2346 et seq.) and the Support for
			 East European Democracy (SEED) Act of 1989 (22 U.S.C. 5401 et seq.) to carry
			 out the provisions of section 4(b) and section 6 of this Act and section 708(d)
			 of the Foreign Service Act of 1980, as added by section 5.
		8.Rule of
			 constructionFor purposes of
			 this Act—
			(1)the prohibitions of section 104(f) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151b(f)) shall apply and shall not
			 be construed to be altered by this Act; and
			(2)the minimum standards for foreign prisons
			 and other detention facilities shall not be determined based on the provision
			 of services for which funding is prohibited by that section.
			
	
		1.Short titleThis Act may be cited as the
			 Foreign Prison Conditions Improvement
			 Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Millions of incarcerated
			 people in the world suffer inhumane conditions in prisons and other detention
			 facilities that are overcrowded, unsanitary, and unsafe to the point of
			 endangering their lives.
			(2)According to a 2009
			 International Centre for Prison Studies report, there are an estimated
			 9,800,000 people held in penal institutions in the world, with prison
			 populations increasing in 71 percent of the over 200 countries surveyed.
			(3)Rates of malnutrition,
			 disease, and death among prisoners and other detainees far exceed those of the
			 general population, and medical treatment for serious illness or injury is, in
			 many instances, non-existent or grossly inadequate.
			(4)These conditions are
			 compounded by severe overcrowding in prisons and other detention facilities.
			 Excessive pre-trial detention and dysfunctional justice systems frequently
			 result in prisoners and other detainees spending years in such conditions
			 before their cases are adjudicated. In some countries, such facilities are
			 filled to capacity many times over resulting in conditions so cramped that
			 individual prisoners cannot move without all doing so en masse.
			(5)Amnesty International’s
			 2009 State of the World’s Human Rights Report documented widespread inhumane
			 prison conditions, including overcrowding, inadequate food and water, no access
			 to hygiene products or medical care, juveniles detained with adults, and denial
			 of visits from family.
			(6)Some governments fail to
			 provide even the most rudimentary sanitation in prisons and other detention
			 facilities, putting prisoners and other detainees at even greater risk of
			 easily preventable and often life-threatening diseases. Toilets are few or
			 non-existent and human waste repositories often are located among the general
			 prison population, forcing prisoners to eat, sleep, and live in grossly
			 unsanitary conditions.
			(7)According to a 2009
			 report by the United Nations Economic and Social Council’s Commission on Crime
			 Prevention and Criminal Justice, former prisoners are likely to spread diseases
			 contracted in prison to the local population.
			(8)Some governments fail to
			 permit prisoners and other detainees reasonable exercise of religious worship
			 or contact with family members or other visitors.
			(9)According to the United
			 States Commission on International Religious Freedom’s 2009 Annual Report,
			 religious prisoners have been confined to overcrowded cells, exposed to extreme
			 temperature fluctuations, denied adequate food and medical care, and denied
			 access to clergy and religious literature.
			(10)Inhumane conditions in
			 prisons and other detention facilities often exist in countries where resources
			 for law enforcement are limited and only a small fraction of such resources are
			 made available for the operation and maintenance of prisons and other detention
			 facilities. Inadequate, misplaced, or lost prison records often result in
			 prisoners and detainees being incarcerated indefinitely because of never being
			 tried or otherwise adjudicated, and being held long after their sentences have
			 expired thereby further swelling prison populations. Allocating the relatively
			 modest resources necessary to provide for the basic human needs of prisoners
			 and other detainees and to remediate the inhumane conditions under which such
			 prisoners are held is often a low priority.
			(11)The United States
			 Government currently provides significant amounts of assistance to countries
			 whose governments operate prisons and other detention facilities that, because
			 of their inhumane conditions, seriously jeopardize the lives of prisoners and
			 other detainees held under their authority.
			(12)The Department of
			 State's 2009 Country Reports on Human Rights Practices reported prison
			 conditions as poor, inhumane, or life threatening in more than 100 countries,
			 all of which receive United States assistance.
			(13)The United States
			 Government should use its influence and resources to help ensure that
			 governments that receive United States assistance do not operate prisons and
			 other detention facilities under inhumane conditions. The United States
			 Government also should assist countries that are making significant efforts to
			 eliminate inhumane conditions in prisons and other detention facilities.
			(14)Eliminating inhumane
			 conditions in foreign prisons and other detention facilities will strengthen
			 the rule of law, save lives, and enhance the health and well-being of
			 vulnerable people in poor countries, and it will advance United States
			 interests.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Appropriations and the Committee on Foreign Relations of the Senate; and
				(B)the Committee on
			 Appropriations and the Committee on Foreign Affairs of the House of
			 Representatives.
				(2)Minimum standards for
			 the elimination of inhumane conditions in foreign prisons and other detention
			 facilitiesThe term minimum standards for the elimination
			 of inhumane conditions in prisons and other detention facilities means,
			 with respect to the operation or maintenance of prisons and other detention
			 facilities in a foreign country that is a recipient of United States
			 assistance, the following:
				(A)The number of inmates or
			 detainees held in a facility does not so exceed prison capacity such that per
			 capita floor space is insufficient to allow for humane sleeping conditions and
			 reasonable physical movement.
				(B)Human waste facilities
			 are sanitary and accessible, and human waste is disposed of regularly and in a
			 sanitary manner.
				(C)The lighting,
			 ventilation, temperature, and physical construction of prisons and other
			 detention facilities do not seriously endanger the health and safety of
			 prisoners.
				(D)Prisoners and other
			 detainees have access to adequate food and potable drinking water.
				(E)Prisoners and other
			 detainees have access to essential and emergency medical care.
				(F)To the maximum extent
			 practicable, prisoners and other detainees are allowed religious observance and
			 materials, and contact with clergy, family, and friends, by both correspondence
			 and personal visits.
				(3)United States
			 assistanceThe term United States assistance means
			 any non-humanitarian assistance furnished to carry out the provisions of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.), or the Millennium Challenge Act of 2003
			 (22 U.S.C. 7701 et seq.).
			4.Actions to help
			 eliminate inhumane conditions in foreign prisons and other detention
			 facilities
			(a)Annual report to
			 Congress
				(1)Annual
			 reportNot later than 180 days after the date of the enactment of
			 this Act, and annually thereafter, the Secretary of State shall submit to the
			 appropriate congressional committees a report describing the conditions in
			 prisons and other detention facilities in countries receiving United States
			 assistance. The report shall be submitted on or proximate to the date of the
			 Department of State’s Country Reports on Human Rights Practices and shall
			 include a list of those countries, if any, receiving United States assistance,
			 whose governments—
					(A)do not meet minimum
			 standards for the elimination of inhumane conditions in prisons and other
			 detention facilities but are making significant efforts to comply; and
					(B)do not meet such
			 standards and are not making significant efforts to comply.
					(2)Significant
			 effortsIn making determinations under paragraph (1) as to
			 whether the government of a country is making significant efforts to meet
			 minimum standards for the elimination of inhumane conditions in prisons and
			 other detention facilities, the Secretary of State shall consider the extent to
			 which the government of the country is—
					(A)regularly monitoring the
			 conditions of prisons and other detention facilities under its authority,
			 including permitting prisoners and other detainees to submit complaints without
			 censorship, cooperating with international experts on eliminating and
			 monitoring inhumane conditions in prisons and other detention facilities,
			 promptly investigating credible allegations of inhumane conditions, and making
			 information concerning conditions and investigations available to the public
			 and the Secretary of State;
					(B)taking effective steps to
			 eliminate inhumane conditions in prisons and other detention facilities, which
			 may include, among other steps, appointing ombudsmen to serve on behalf of
			 prisoners and other detainees, providing alternatives to incarceration for
			 nonviolent offenders in order to alleviate inhumane overcrowding, addressing
			 the status and circumstances of confinement of juveniles, improving pretrial
			 detention practices, and implementing bail and recordkeeping procedures to
			 reduce pretrial detention periods and to ensure that prisoners do not serve
			 beyond the maximum sentence for the charged offense; and
					(C)increasing the amount of
			 government resources to eliminate inhumane conditions in prisons and other
			 detention facilities.
					(3)Use of country
			 reportsThe report required under paragraph (1) may draw from the
			 discussion of prison conditions contained in the Country Reports on Human
			 Rights Practices required under sections 116(d) and 502B(b) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)), but shall for each
			 country provide a detailed and up to date report covering, whenever possible,
			 each of the issues set forth in section 3(2).
				(4)PublicationThe
			 report required under paragraph (1) shall be made available to the public,
			 including on a publicly available website of the Department of State.
				(b)Assistance for
			 governments making significant efforts to eliminate inhumane conditions in
			 prisons and other detention facilities
				(1)In
			 generalThe Secretary of State and the Administrator of the
			 United States Agency for International Development should furnish assistance
			 for the purpose of helping to eliminate inhumane conditions in prisons and
			 other detention facilities to countries whose governments do not meet minimum
			 standards for the elimination of inhumane conditions in prisons and other
			 detention facilities but are making significant efforts to comply.
				(2)Inapplicability of
			 foreign assistance act prohibitionThe prohibitions under section
			 660 of the Foreign Assistance Act of 1961 (22 U.S.C. 2420) shall not be
			 applicable to assistance furnished to carry out the provisions of paragraph
			 (1).
				(3)Grant
			 fundsGrants made under this subsection shall be designated and
			 used exclusively to help eliminate inhumane conditions in the country receiving
			 the grant, but may not include the construction of new prisons. Funds made
			 available under this section shall be subject to the regular notification
			 procedures of the Committees on Appropriations of the Senate and the House of
			 Representatives.
				(c)Negotiations with
			 governments not making significant efforts to eliminate inhumane conditions in
			 prisons and other detention facilities
				(1)NegotiationsIn
			 the case of a government receiving United States assistance that is listed in
			 the report submitted under subsection (a)(1)(B) as not making significant
			 efforts to eliminate inhumane conditions in prisons and other detention
			 facilities, the Secretary of State shall, not later than 90 days after the date
			 such report is submitted, enter into negotiations with such government to
			 achieve the purposes of this Act.
				(2)Actions regarding
			 assistance and visas
					(A)AssistanceThe
			 Secretary of State and the Administrator of the United States Agency for
			 International Development may restructure, reprogram, or reduce United States
			 assistance for a government described in paragraph (1) to achieve the purposes
			 of this Act.
					(B)VisasThe
			 Secretary of State may issue or deny visas for travel to the United States by
			 officials of a government described in paragraph (1) to achieve the purposes of
			 this Act.
					(3)BriefingNot
			 later than 180 days after the beginning of the negotiations required under
			 paragraph (1), the Secretary shall brief the appropriate congressional
			 committees on the actions taken or agreed to be taken, if any, during such
			 negotiations by the government of that country that constitute significant
			 efforts to eliminate inhumane conditions in prisons and other detention
			 facilities and the actions taken, or that will be taken, by the United States
			 pursuant to paragraph (2) regarding assistance and visas. Such information
			 shall also be included in the annual report required under subsection (a). If
			 the Secretary determines that United States assistance to such government
			 should not be restructured, reprogrammed, or reduced, or that visas should be
			 issued or denied to officials of such government, the briefing and report shall
			 contain a detailed explanation for that decision.
				5.Training for foreign
			 service officersSection 708
			 of the Foreign Service Act of 1980 (22 U.S.C. 4028) is amended by adding at the
			 end the following new subsection:
			
				(d)The Secretary of State,
				with the assistance of other relevant officials, shall establish as part of the
				standard training provided for chiefs of mission, deputy chiefs of mission, and
				other officers of the Service who are or will be involved in the assessment of
				conditions in foreign prisons and other detention facilities or the drafting of
				the annual Country Reports on Human Rights Practices, instruction on matters
				related to conditions in such prisons and other detention facilities and the
				substance of the Foreign Prison Conditions
				Improvement Act of
				2010.
				.
		6.New position to monitor
			 foreign prison conditionsThe
			 Secretary of State shall establish, within the Bureau of Democracy, Human
			 Rights, and Labor, a new full-time equivalent Deputy Assistant Secretary level
			 position which shall have responsibility for advancing the purposes of this
			 Act.
		7.Authorization of
			 appropriations
			(a)Foreign assistance
			 fundingIn addition to funds
			 otherwise available for such purposes, the Secretary of State may use funds
			 available for any fiscal year to carry out the provisions of part I and chapter
			 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq. and
			 22 U.S.C. 2346 et seq.) and the Support for East European Democracy (SEED) Act
			 of 1989 (22 U.S.C. 5401 et seq.) to carry out the provisions of section 4(b) of
			 this Act, including for administrative expenses.
			(b)Diplomatic and Consular
			 Affairs fundingIn addition to funds otherwise available for such
			 purposes, the Secretary of State may use funds available for any fiscal year to
			 the Department of State for Diplomatic and Consular Programs to carry out the
			 provisions of section 6 of this Act and section 708(d) of the Foreign Service
			 Act of 1980, as added by section 5, including for administrative
			 expenses.
			8.Rule of
			 constructionFor purposes of
			 this Act—
			(1)the prohibitions of section 104(f) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151b(f)) shall apply and shall not
			 be construed to be altered by this Act; and
			(2)the minimum standards for foreign prisons
			 and other detention facilities shall not be determined based on the provision
			 of services for which funding is prohibited by that section.
			
	
		December 21, 2010
		Reported with an amendment
	
